 

Exhibit 10.6

 



GUARANTY

 

Introductory Note. This Guaranty may be used for one or more Guarantors or with
respect to one or more Debtors. If there is only one Guarantor or only one
Debtor, then any reference herein to “the Guarantors”, “any Guarantor”, “each
Guarantor” or the like, or to “the Debtors”, “any Debtor”, “each Debtor” or the
like, shall be understood to refer to the Guarantor or to the Debtor,
respectively. All capitalized terms in this Guaranty are defined in Section 19.

 

Preamble. Each of the undersigned (each a “Guarantor” and collectively the
“Guarantors”) expects to derive direct and/or indirect benefits from the Bank’s
giving or continuing financial accommodations to any of the Debtors. The Bank is
unwilling to give or continue financial accommodations to the Debtors without
the guaranty of payment of each of the Guarantors as set forth in this Guaranty.
It is a condition precedent to the Bank’s giving or continuing these financial
accommodations to any of the Debtors that the Guarantors shall have executed and
delivered this Guaranty to the Bank. In consideration of the premises and in
consideration of financial accommodations given or to be given or continued to
any of the Debtors by the Bank, and in order to induce the Bank to give or
continue financial accommodations to any of the Debtors, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the Guarantors, the Guarantors hereby jointly and
severally represent and warrant to, and covenant and agree with, the Bank as
follows:

 

1. Guaranty. The Guarantors hereby jointly and severally, irrevocably and
unconditionally (a) guarantee to the Bank the full and punctual payment when due
(whether at stated maturity, by acceleration or otherwise) by the Debtors of all
Obligations, and (b) agree to pay to the Bank all Additional Liabilities
immediately when due or on demand. This Guaranty is the unlimited or limited (as
set forth on the signature page below), primary obligation of the Guarantors.
The Bank may enforce this Guaranty against any Guarantor and/or any Credit
Enhancement provided by any Guarantor without any prior or contemporaneous
enforcement of any of the Obligations against any other Obligated Party or
Credit Enhancement.

 

2. Guaranty Absolute. This Guaranty is a continuing, absolute and unconditional
guaranty of payment and not of collection, and shall remain in full force and
effect until payment in full of all amounts payable under this Guaranty,
notwithstanding that at any time and from time to time (i) the Debtors may be
free from any Obligations or (ii) the Obligations may exceed the amount of the
Liabilities of the Guarantors hereunder, and regardless of how long before or
after the date hereof any of the Obligations were or are incurred, and
regardless of whether any financial accommodation resulting in an Obligation was
or shall be given or continued by the Bank in contemplation of this Guaranty.
Each Guarantor waives all Defenses and Claims with respect to this Guaranty
and/or any Credit Enhancement provided by such Guarantor. All Obligations shall
be conclusively presumed to have been created in reliance hereon.

 

Without limiting any other provisions hereof, none of the following (whether
occurring prior to, simultaneously with or subsequent to the date hereof) shall
give rise to a Defense or Claim with respect to this Guaranty and/or any Credit
Enhancement provided by any Guarantor, and each Guarantor waives all such
Defenses and Claims that might otherwise arise therefrom, and the joint and
several liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:

 

(a) the death, incompetence or disability of any Obligated Party, or any law
(including, to the fullest extent permitted by law, any statute of limitations),
regulation, order, stay, injunction or prohibition now or hereafter in effect in
any jurisdiction that would give rise to a Defense or Claim available to any
Obligated Party, or any other fact or circumstance that may result in or
constitute a Defense or Claim available to any Obligated Party;

 

(b) any lack of genuineness, validity, legality, regularity or enforceability of
any of the Liabilities or of any Document (including but not limited to any
determination that any Obligated Party (i) was not a duly organized and validly
existing Entity or (ii) lacked the authorization or capacity to incur any of the
Liabilities);

 

(c) any payment made by, or amount received or collected by the Bank from, any
other Person in respect of any of the Liabilities or of any other Debt of any
Debtor;

 

(d) any revocation, early termination, rejection, disaffirmance, cessation,
impairment or suspension for any cause whatsoever of (i) any of the Liabilities
or (ii) the validity, binding effect or enforceability of any of the Liabilities
or of any Document, except that any Guarantor may deliver to the Bank a written
notice of revocation signed by such Guarantor, which may revoke such Guarantor’s
Liabilities (but not of any other Guarantor) under this Guaranty, provided that
such notice shall not affect such Guarantor’s Liabilities with respect to any
Nonrevocable Obligations, and such Guarantor waives all rights to revoke any
Liabilities with respect to any Nonrevocable Obligations and shall remain fully
liable with respect thereto;

 

(e) any loss or non-perfection of, or any inability to foreclose or otherwise
realize on, any Credit Enhancement;

 

(f) if a Guarantor is a partnership or joint venture, the death, incompetence,
retirement or withdrawal of one or more partners or joint venturers, or the
accession of one or more new partners or joint venturers, or the dissolution (by
operation of law or otherwise) of such Guarantor;

 

 

 

 

(g) any Transfer or purported Transfer by any Guarantor of any of the
Liabilities;

 

(h) any action or omission referred to in Section 4 or Section 5;

 

(i) any event or events, whether with or without the consent of, or notice to,
any of the Guarantors (even if known to the Bank or any of its Agents and not
known to any of the Guarantors), which result or results in any change, whether
or not material, in (i) the business, assets, liability or financial condition
of any of the Debtors, (ii) the identity of any of the Debtors (whether by
consolidation, merger, reorganization, change in form or structure, change in
membership, change in control, change in management, or otherwise), (iii) any
relationship (whether business, financial, personal or otherwise) between any of
the Debtors and any of the Guarantors or (iv) the degree of risk assumed by any
of the Guarantors hereunder.

 

3. Payment. Any payment made under this Guaranty shall be paid to the Bank at
its offices in New York City, or at such other place as the Bank may designate
in writing, in immediately available funds in the Currency in which the
applicable Liabilities are denominated.

 

4. Waiver. Without limiting any other provisions of this Guaranty, each
Guarantor hereby waives (a) notice of acceptance of this Guaranty, (b) notice of
any Obligation to which this Guaranty may apply, (c) notice or proof of reliance
by the Bank upon this Guaranty, (d) promptness, (e) diligence, (f) presentment,
(g) demand for payment, (h) notice of dishonor or nonpayment of, or with respect
to, any of the Obligations, (i) notice of any legal action or proceeding or any
demand or any other action against, or any other notice to, any Obligated Party,
and (j) any requirement that the Bank exhaust any right or take any action
against or with respect to any other Obligated Party or any Credit Enhancement.

 

5. Permitted Bank Actions and Omissions. As to each Guarantor, the Bank and its
Agents may, without giving rise to any Defense or Claim, at any time upon or
without any terms or conditions, in whole or in part, and without the consent
of, or notice to, any Obligated Party:

 

(a) change the Currency, time, manner or place of payment or performance
(whether before or after maturity) or extend, renew, change, alter, amend,
modify or waive any of the terms of any of the Liabilities or any Document;

 

(b) increase or decrease any of the Liabilities, including but not limited to
the amount of principal or the amount or rate of any interest, fees, charges or
other amount payable;

 

(c) (i) sell, exchange, realize upon, foreclose, release or surrender, or fail
so to do with respect to, or (ii) impair or fail to take any steps necessary to
care for, preserve, protect, secure, insure or obtain, or (iii) impair or fail
to take any steps necessary to perfect (including any failure to make any filing
or recording, or the making or any improper filing or recording of) any security
interest or other rights in; or (iv) otherwise deal or fail to deal with, any
Credit Enhancement or Subrogation Rights in any manner and in any order; or(iv)
exercise or refrain from exercising any rights against any other Obligated Party
or any other Person or otherwise act or refrain from acting;

 

(d) (i) discharge, release, settle with or compromise with any other Obligated
Party or other Person and/or (ii) consent to or waive any breach of, any
departure from, or any act, omission or default under, any Document; or (iii)
fail to notify any of the Guarantors or any other Person (even if known to the
Bank or any of its Agents and not known to any of the Guarantors) of any change,
whether or not material, relating to any of the Debtors or of any other Person,
including but not limited to any of the matters set forth in Section 2(i).

 

6. Bank Statements. Any statement, certificate, notice or the like submitted by
the Bank to any of the Debtors and/or to any of the Guarantors, setting forth
the amount or amounts of any or all of the Obligations and/or Liabilities, shall
be prima face evidence thereof, and each Guarantor agrees to be bound thereby
absent manifest error.

 

7. Expenses; Currency; Interest. Each of the obligations set forth in this
Section shall be a separate obligation payable on demand, with respect to which
the Guarantors shall be jointly and severally liable to the Bank as an
alternative or additional cause of action or claim.

 

(a) The Guarantors shall indemnify and hold the Bank harmless against all
Expenses.

 

(b) If the Bank does not receive payment of any of the Liabilities in any amount
of Currency when due, the Guarantors shall pay the equivalent of such amount in
the Currency (including but not limited to the lawful Currency of the United
States) in which such Liabilities were originally due, provided that the Bank
may, at its option, accept payment of an equivalent amount (computed at the
Bank's selling rate for such Currency at the place where such amount is payable
as at the time such payment is made) in any other Currency. The receipt by the
Bank of any amount in respect of any of the Liabilities in a Currency other than
that in which such amount was originally due, whether pursuant to a judgment or
arbitration award or pursuant to the provisions of this Guaranty or any
Agreement or otherwise, shall not discharge the Guarantors with respect to any
of such Liabilities except to the extent that on the first day on which the Bank
is open for business immediately following such receipt, the Bank shall be able,
in accordance with normal banking practice, to purchase the Currency in which
such amount was due with the Currency received. Notwithstanding any such
judgment or arbitration award, the Guarantors shall in any event indemnify the
Bank against all losses sustained and all costs incurred by it in making any
such purchase of Currency.

 

2

 

 

(c) Any amount payable hereunder shall bear interest from the date due until
payment is received or recovered by the Bank in the Currency in which such
amount was due at the place at which it was payable, at the Applicable Interest
Rate.

 

8. Representations and Warranties. Each Guarantor represents and warrants to the
Bank that each of the following is true, accurate and complete as of the date of
such Guarantor’s execution of this Guaranty, and acknowledges that the Bank’s
giving or continuing of financial accommodations to any of the Debtors is made
in reliance thereon.

 

(a) If such Guarantor is a natural person, he or she has the legal capacity to
execute and deliver this Guaranty and is doing so in his or her capacity as an
individual and not in any representative capacity on behalf of any other Person,
notwithstanding any reference to any office, title or the like next to such
Guarantor’s signature on this Guaranty.

 

(b) If such Guarantor is an Entity, it is an Entity duly organized, legally
existing and in good standing under the laws of the jurisdiction in which it has
been organized.

 

(c) Such Guarantor has full right, power and authority to enter into, execute
and deliver this Guaranty and to perform all matters required to be performed by
such Guarantor hereunder; the execution and delivery of this Guaranty by or on
behalf of such Guarantor to the Bank is fully and unconditionally authorized;
such Guarantor has duly executed and delivered this Guaranty pursuant to lawful
authority; and this Guaranty constitutes such Guarantor’s legal, valid and
binding obligation enforceable in accordance with its terms.

 

(d) Such Guarantor is duly licensed or qualified to do business in all states
and jurisdictions where such licensing or qualification is necessary unless the
failure to so obtain such license or qualification could not reasonably be
expected to have a material adverse effect on such Guarantor’s financial
condition or the ability of such Guarantor to perform its obligations under this
Guaranty.

 

(e) The execution and delivery by such Guarantor of this Guaranty is not, and
the performance by such Guarantor of any such Guarantor’s obligations hereunder
will not be, in contravention of, or cause any breach or default pursuant to,
any provision of law or any charter or by-law provision or any material
covenant, indenture or Agreement of or affecting such Guarantor or any of such
Guarantor’s assets.

 

(f) No consent of any Person and no consent, license, permit approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty
(including, without limitation, the payment to the Bank at the applicable place
in the applicable Currency).

 

(g) No registration tax, stamp duty or similar tax or duty imposed by any
governmental authority arises in connection with the execution, delivery and
performance of this Guaranty by such Guarantor.

 

(h) No litigation, arbitration, investigation or proceeding of or before any
court, arbitrator or administrative or governmental authority is currently
pending or, to the knowledge of such Guarantor, threatened (i) with respect to
this Guaranty or any of the transactions contemplated hereby, or (ii) against or
affecting such Guarantor, or any of such Guarantor’s assets, or (iii) which
could affect the business operations, assets, liabilities or condition,
financial or otherwise, of such Guarantor or such Guarantor’s ability to enter
into, execute or deliver this Guaranty or prejudice in a material manner such
Guarantor’s ability to fulfill such Guarantor’s obligations pursuant to this
Guaranty.

 

(i) The financial statements of such Guarantor which have been furnished to the
Bank have been prepared in accordance with generally accepted accounting
principles consistently applied, and fairly present the correct financial
condition of such Guarantor as of their respective dates; and there has been no
subsequent material adverse change in the business, operations, assets,
liabilities or condition, financial or otherwise, of such Guarantor.

 

(j) There is no fact that such Guarantor has not disclosed to the Bank in
writing that could materially and adversely affect such Guarantor’s business,
operations, assets, liabilities or condition, financial or otherwise, or such
Guarantor’s ability to perform under this Guaranty.

 

(k) Such Guarantor is not, and upon such Guarantor’s execution and delivery of
this Guaranty to the Bank such Guarantor will not be, Insolvent; in exchange for
executing and delivering this Guaranty to the Bank, such Guarantor has received
or will have received Reasonably Equivalent Value; such Guarantor’s execution
and delivery of this Guaranty does not constitute a Fraudulent Transfer; such
Guarantor’s execution and delivery of this Guaranty is not made with intent to
hinder, delay or defraud any Creditor; and this Guaranty cannot be set aside,
avoided or rendered unenforceable in whole or in part by virtue of any
Fraudulent Transfer Law.

 

(l) Such Guarantor has not provided any Credit Support with respect to the Debt
of any Person other than this Guaranty.

 

(m) Such Guarantor believes that (i) the Guarantors do not have any Defense or
Claim with respect to this Guaranty, any Credit Enhancement or any of the
Liabilities, and (ii) there do not exist any facts and circumstances that could
result in or constitute any such Defense or Claim.

 

(n) Such Guarantor has independently investigated, without reliance on the Bank,
and is fully familiar with, (i) the identity, status and financial condition of
each Debtor, (ii) all relationships, if any (whether business, financial,
personal or otherwise), between and/or among any and all of the Debtors and any
and all of the Guarantors, and (iii) the degree of risk assumed by such
Guarantor hereunder.

 

3

 

 

(o) Such Guarantor has not relied upon and has not been induced to execute and
deliver this Guaranty or to purchase any interest in any of the Debtors or any
other Person or to take or refrain from taking any other action as a result of
any Agreement, representation, warranty, statement, recommendation or
information made or purportedly made by or on behalf of the Bank or any of its
Agents, whether express or implied, written or oral, direct or indirect, and
whether prior to or simultaneously with the date hereof.

 

(p) Neither the Bank nor any of its Agents has represented or indicated that the
Bank will not enforce any provision of any Document.

 

9. Contribution; Subordination; Subrogation.

 

(a) If and to the extent that any Guarantor (the “Paying Guarantor”) makes
payment in respect of this Guaranty, then in furtherance and not limitation of
any rights that the Paying Guarantor may have in law or equity, each other
Guarantor shall have an obligation, upon demand by the Paying Guarantor, to pay
to the Paying Guarantor an amount equal to the quotient of (x) the amount so
paid by the Paying Guarantor, divided by (y) the total number of Guarantors.

 

(b) All direct or indirect claims and rights (whether for moneys advanced,
services performed or assets sold and delivered or on account of any Subrogation
Rights, whether for an indeterminate amount, a sum certain or a contingent
claim), now existing or hereafter arising which any Guarantor may have against
any other Obligated Party shall be subject and subordinate to the prior payment
in full to the Bank of all of the Liabilities. Each Guarantor hereby assigns and
transfers to the Bank, effective upon demand by the Bank for payment by such
Guarantor of any amount hereunder, all such claims and rights and any proceeds
thereof, and agrees that the Bank may, in its discretion, make and present in
any bankruptcy or other proceeding such proofs or claims with respect thereto as
the Bank may deem expedient or proper and may vote such proofs or claims in any
such proceeding. Each Guarantor shall deliver upon demand by the Bank such
additional documents as the Bank may request to evidence such subordination,
assignment and transfer, including without limitation duly executed assignments.
At any time when all the Liabilities shall not have been paid in full, each
Guarantor shall (i) as trustee for the Bank, enforce all claims and rights
against any other Obligated Party or any Credit Enhancement and collect all sums
due from any other Obligated Party or any Credit Enhancement or with respect to
any of the Liabilities, (ii) hold any amounts received on account thereof in
trust for the benefit of the Bank, and (iii) pay all such amounts immediately to
the Bank to be applied to the Liabilities, together with interest on all such
amounts from the date of such receipt until paid to the Bank at the Applicable
Interest Rate, without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

 

(c) Until all of the Liabilities shall have been paid in full, each Guarantor
shall have no Subrogation Rights, and waives any right to enforce any right or
remedy which the Bank has or may hereafter have against any other Obligated
Party or in or against any Credit Enhancement.

 

10. Reinstatement. If (a) claim is ever made on the Bank for repayment or
recovery of any amount received in payment or on account of any of the
Obligations, and (b) the Bank repays all or part of such amount by reason of (i)
any judgment, decree, order or award of any court, administrative body,
arbitration panel or the like or (ii) any settlement or compromise of any such
claim effected by the Bank with any such claimant (including any Obligated
Party), then any such judgment, decree, order, award, settlement or compromise
shall be binding upon all of the Guarantors, notwithstanding the release or
cancellation of any Document, and the Guarantors shall be and remain liable
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by the Bank.

 

11. Agreements, Representations, Amendments and Waivers. No Agreement or
representation by the Bank, and no amendment or waiver of any provision of this
Guaranty nor consent to any departure therefrom by any of the Guarantors shall
be effective unless in writing and duly signed by at least two duly authorized
officers of the Bank, and any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Bank to exercise, and no delay in exercising, any right under
any Document or otherwise, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. In the case of any
Agreement (including but not limited to any Commitment) given or made by the
Bank to any Person or Persons (which may or may not include one or more of the
Guarantors), (a) such Agreement shall not inure to the benefit of any of the
Guarantors to whom such Agreement was not given or made by the Bank (the “Other
Guarantor” or “Other Guarantors”), (b) none of the Other Guarantors shall be
deemed to be a third party beneficiary thereof, (c) the Bank shall have
absolutely no responsibility or liability to any of the Other Guarantors with
respect to any breach thereof or failure by the Bank to abide by, or comply
with, any such Agreement, and (d) each of the Other Guarantors waives and gives
up any rights that each such Other Guarantor may have, on account of any such
Agreement or any such breach or failure, to assert any Defense or Claim against
the Bank.

 

12. Cumulative Rights; Reservation of Rights; Arms’ Length Transaction. The
rights and remedies herein provided to the Bank are in addition to, and are not
exclusive or in substitution for, any rights or remedies available to the Bank
at law or in equity or under any other Agreement or other document which any
Person (including but not limited to any Guarantor) may have executed or may
hereafter execute in favor of or for the benefit of the Bank, all of which are
cumulative and may be exercised by the Bank in whole or in part from time to
time. The Bank shall be deemed to have reserved its rights against each
Guarantor in connection with any settlement, compromise, discharge or release of
any other Obligated Party or any Document. The joint and several liabilities of
the Guarantors hereunder shall not be reduced or limited by reason of any
similar or dissimilar guaranty or other Document executed in favor of the Bank
by any Person, and this Guaranty shall be enforceable against each of the
Guarantors jointly and severally without regard thereto. This Guaranty
represents an arms’ length transaction between the Guarantors and the Bank. Each
Guarantor agrees and consents that this Guaranty shall not be, and waives any
right to require that this Guaranty be, construed against the Bank on the ground
that the Bank has prepared it.

 

4

 

 

13. Covenants. Subject to any other written Agreement between the Bank and any
Person relating to the same subject matter, each Guarantor shall:

 

(a) furnish to the Bank copies of such Guarantor’s financial statements and such
other information relating to such Guarantor’s business, operations, assets,
liabilities and condition, financial or otherwise, promptly when, and in such
form as, reasonably required or requested by the Bank;

 

(b) permit any of the Bank’s Agents to visit such Guarantor’s premises upon not
less than two (2) Business Days’ prior notice during normal business hours and
to examine and make photographs, copies and extracts of such Guarantor’s
property and of its books and records;

 

(c) take or cause to be taken any and all action that may be necessary or
appropriate (to the extent legally permissible) to cause or permit the Debtors
to perform all of the Obligations, and shall not take or cause to be taken any
action that may prevent or interfere with any Debtor’s performance thereof; and

 

(d) not enter into any Agreement or purchase any interest in any of the Debtors
or other Persons or take or refrain from taking any other action as a result of
or in reliance upon any Agreement, representation, warranty, statement,
recommendation or information made or purportedly made by or on behalf of the
Bank or any of its Agents, whether express or implied, written or oral, direct
or indirect, or prior to, simultaneously with or subsequent to the date hereof.

 

14. Transfers; Successors and Assigns.

 

(a) No Guarantor shall effect or attempt a Transfer of any of the Liabilities
without the Bank’s prior written consent. Notwithstanding the foregoing, this
Guaranty shall be binding upon each Guarantor and upon each Guarantor’s
executors, administrators, successors, assigns and Transferees (each of which
shall be a “Guarantor” hereunder).

 

(b) This Guaranty shall inure to the benefit of and be enforceable by the Bank
and its successors, assigns and Transferees. Without limiting the foregoing, the
Bank may make a Transfer of any and all of the Liabilities and Documents to any
other Person without notice to or the consent of any of the Guarantors, and the
Transferee shall thereupon become vested with all of the Bank’s rights in
respect thereof. The Bank is authorized to disclose to any prospective or actual
Transferee any information that the Bank may have or acquire about any Obligated
Party and any information about any other Person submitted to the Bank by or on
behalf of any Obligated Party. Each Guarantor waives all defenses (except such
defenses as may be asserted against a holder in due course of a negotiable
instrument) which each Guarantor may have or acquire against any Transferee who
receives a Transfer of this Guaranty, or any complete or partial interest in it,
for value, in good faith and without notice that it is overdue or has been
dishonored or of any defense against or claim to it on the part of any Person.

 

15. Intentionally Omitted.

 

16. Notices. All notices and other communications provided for hereunder shall
be in writing and, if to the Guarantors, mailed or faxed or delivered to the
address set forth on the signature page below, and if to the Bank, mailed or
delivered to 1177 Avenue of the Americas, New York, New York 10036, to the
attention of the Department, or as to each party at such other address as shall
be designated by such party in a written notice to the other party or parties,
as the case may be. All such notices and other communications to the Guarantors
shall be effective when deposited in the mail, sent by fax or delivered,
addressed as aforesaid, and all such notices and other communications to the
Bank shall be effective when actually received by the Department.

 

17. Litigation. This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed in the State of New York without regard to conflict or choice of law
rules. Any legal action or proceeding with respect to this Guaranty may be
brought in any court of record of the State of New York, County of New York, or
of the United States of America for the Southern District of New York. By
execution and delivery of this Guaranty, the Guarantors hereby accept, consent
and submit to, generally and unconditionally, the jurisdiction of the aforesaid
courts over the Guarantors and their property. Each Guarantor agrees not to, and
hereby irrevocably waives the right to, commence a legal action or proceeding
against the Bank in any jurisdiction worldwide other than the aforesaid courts,
unless the Bank specifically consents thereto in writing. In connection with any
action or proceeding between any of the Guarantors and the Bank, each Guarantor
agrees not to, and hereby irrevocably waives the right to, interpose (i) any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which such Guarantor may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdiction and/or (ii) any claim for consequential, special or punitive
damages and/or (iii) any setoff, counterclaim or cross-claim. The Guarantors
irrevocably consent to the service of process on each Guarantor in any such
action or proceeding by the mailing of copies thereof by certified or registered
mail, postage prepaid, to the Guarantors at the address set forth on the
signature page below. Nothing herein shall affect the right of the Bank to serve
process in any other manner permitted by law or to commence any legal action or
proceeding or otherwise proceed against any of the Guarantors in any
jurisdiction worldwide.

 

5

 

 

18. Counterparts. This Guaranty may be signed in any number of counterparts. Any
counterpart signed by any Guarantor (a “Signing Guarantor”) shall constitute a
full original Guaranty of such Guarantor for all purposes, regardless of whether
any counterpart is signed by any other Guarantor. Any reference herein to the
execution of this Guaranty shall include the execution of any counterpart. The
obligations of any Signing Guarantor hereunder are not conditioned on any other
Guarantor’s execution of this Guaranty.

 

19. Definitions. As used herein, the following terms have the meanings
indicated:

 

Agent: any director, officer, employee, agent or representative.

 

Additional Liabilities: The liabilities under Sections 7 and 9.

 

Agreement: an agreement, commitment, covenant, instrument, note, representation,
understanding or warranty (including but not limited to any Commitment, Credit
Support or Document) given or made to or with any Person.

 

Applicable Interest Rate: the highest lawful rate then permitted by applicable
law in the State of New York, or if no such rate exists, the highest lawful rate
permitted under such other applicable law as the Bank may choose in its
discretion.

 

Bank: Bank Hapoalim B.M.

 

Bankruptcy Code: the U.S. Bankruptcy Code as in effect and as amended from time
to time and any successor thereto.

 

Claim: any right of setoff, claim, counterclaim or cross-claim of any Obligated
Party against the Bank and/or any of its Agents.

 

Commitment: an Agreement, commitment or obligation of the Bank, whether or not
in writing, whether express or implied, and whether or not by operation of law,
given to any Person (including but not limited to any Obligated Party) to give
or to continue any financial accommodations to any of the Debtors or to change,
alter, amend, modify, renew, extend the time of payment of, increase or decrease
any of the Obligations.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

Credit Enhancement: any Credit Support with respect to any of the Obligations.
Any reference herein to “any Credit Enhancement” shall be understood to include
but not be limited to this Guaranty.

 

Creditor: any Person to whom any Guarantor owed or owes any Debt or otherwise
was, became, is or becomes indebted, and any other creditor within the meaning
under or as defined in each respective Fraudulent Transfer Law.

 

Credit Support: any collateral, security interest, mortgage, pledge, lien,
security, margin, guaranty, insurance, letter of credit, indemnity,
subordination, comfort letter, risk participation, repurchase agreement, put,
option, banker’s lien, setoff, right of offset or netting agreement, or any
Agreement pursuant to which a Person agrees to be contingently liable with
respect to any Debt of any other Person or Persons, or any other credit support
with respect to any Debt of any Person or Persons.

 

Currency: the lawful currency of any country or the eurocurrency.

 

Debt: an obligation of any sort for the payment of money in any Currency in any
jurisdiction worldwide, and however evidenced, whether (a) principal or
otherwise, (b) absolute or contingent, (c) secured or unsecured, (d) joint,
several or independent, (e) now or hereafter existing, and (f) created directly
or acquired by Transfer or otherwise.

 

Debtor, Debtors: as specified on the signature page below.

 

Defense: any fact or circumstance (a) that may affect, suspend, impair,
discharge, release, cancel, modify, limit or be a defense (including but not
limited to any suretyship defense) to any of the Liabilities of any Obligated
Party or any Document or of any of the Bank’s rights or remedies with respect
thereto, or (b) that may bar enforcement thereof by the Bank.

 

Department: the department of the Bank responsible for administering the Bank’s
relationship with the Debtors with respect to the Obligations.

 

Document: an Agreement of any Obligated Party relating to any of the Obligations
and/or Liabilities. Any reference herein to “any Document” shall be understood
to include but not be limited to any Credit Enhancement.

 

Effective Revocation Time: the close of business on the day that the Department
receives written notice of revocation signed by any of the Guarantors.

 

Entity: any Person other than a natural person.

 

Excluded Swap Obligations: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty hereunder of such
Guarantor of such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty hereunder or security interest is
or becomes illegal.

 

6

 

 

Expenses: (a) except as set forth in clause (b), all reasonable documented costs
and expenses (including but not limited to reasonable fees and disbursements of
counsel) incurred by the Bank in connection with this Guaranty or any of the
Liabilities including, but not limited to, (i) any amendment, modification,
extension or waiver with respect to any of the Liabilities, and/or (ii) any
deduction, withholding, registration tax, stamp tax or similar tax or duty
applicable to any payment of any of the Liabilities. and (b) all documented
costs and expenses (including but not limited to reasonable fees and
disbursements of counsel) incurred by the Bank in connection with the
enforcement of this Guaranty or any of the Liabilities including but not limited
to those for (i) any action taken, whether or not by litigation, to collect, or
to protect rights or interests with respect to, any of the Liabilities, or to
preserve, protect, secure, insure, obtain or perfect any Credit Enhancement,
(ii) compliance with any legal process or any order or directive of any
governmental authority with respect to any Obligated Party, and (ii) any
litigation, arbitration or administrative proceeding relating to any Obligated
Party.

 

Fraudulent Transfer: a “fraudulent transfer”, “fraudulent conveyance” or similar
term within the meaning under or as defined in each respective Fraudulent
Transfer Law.

 

Fraudulent Transfer Law: the Bankruptcy Code, the New York Debtor and Creditor
Law, or the law of any jurisdiction (domestic or foreign) as in effect and as
amended from time to time and all successors thereto relating to fraudulent
transfers, fraudulent conveyances and/or similar matters.

 

Guarantor, Guarantors: as specified on the signature page below, and as further
defined in Section 14(a).

 

Guaranty: this Guaranty.

 

Insolvent as to a Person: (a) insolvent or (b) engaged or about to be engaged in
a business or a transaction for which any property remaining with the Person is
an unreasonably small capital, or (c) intending to incur or believing that the
Person will incur debts that would be beyond the Person’s ability to pay as such
debts mature, all within the meaning under or as defined in each Fraudulent
Transfer Law.

 

Liabilities: (a) all Obligations and (b) all obligations (including those
incurred hereunder) of all Obligated Parties incurred directly or indirectly in
respect of any of the Obligations and/or in respect of any Document provided
that the term Liabilities shall not include Excluded Swap Obligations.

 

Nonprincipal Obligations: all Obligations, whether interest, fees, expenses or
otherwise, other than principal.

 

Nonrevocable Obligation: any Obligation (including any extension or rollover
thereof and any Nonprincipal Obligations accruing thereon after the Effective
Revocation Time) that (i) is, or (ii) relates to a contingent liability of the
Bank or to a Commitment that in either case was, outstanding on or prior to the
Effective Revocation Time.

 

Obligated Party: (a) each Debtor; (b) each Guarantor; (c) any other Person
directly or contingently liable for any of the Obligations, including but not
limited to any maker, co-maker, endorser, accommodation party, guarantor, surety
or indemnitor with respect to any of the Obligations; (d) any Person providing
or issuing any Credit Enhancement with respect to any of the Obligations; or (e)
if any Obligated Party is a partnership or joint venture, any general partner or
joint venturer therein. Without limiting the foregoing, any reference herein to
“any Obligated Party” shall include but not be limited to all of the Debtors and
all of the Guarantors, and as to each Guarantor any reference herein to “any
other Obligated Party” shall include but not be limited to all of the Debtors
and all of the Guarantors other than such Guarantor.

 

Obligation: any Debt of any Debtor and of any successor, assign or Transferee
thereof (including any successor of a Debtor that is a partnership or joint
venture), whether (a) due or to become due to, or held or to be held by, the
Bank, and (b) for the Bank’s own account or as agent for another or others
provided that the term Obligation shall not include Excluded Swap Obligations..

 

Person: any natural person, firm, partnership, joint venture, company,
corporation, limited liability company, unincorporated organization or
association, trust, estate, governmental authority or any other entity. Without
limiting the foregoing, any reference herein to “any Person” shall include but
not be limited to any Obligated Party, and as to each Guarantor any reference
herein to “any other Person” shall include but not be limited to any other
Obligated Party.

 

Reasonably Equivalent Value: “reasonably equivalent value”, “fair consideration”
or similar term within the meaning under or as defined in each respective
Fraudulent Transfer Law.

 

Subrogation Rights: all legal and equitable rights and claims arising from the
existence or performance of this Guaranty that any of the Guarantors may now or
hereafter have, including without limitation all rights of subrogation,
indemnity, reimbursement, exoneration and/or contribution, and including without
limitation any such right or claim against or with respect to any property
(including without limitation any Credit Enhancement) of any Obligated Party.

 

Swap Obligation: with respect to any Guarantor, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

 

Transfer: any negotiation, assignment, participation, conveyance, grant of
security interest, lease, delegation, or any other direct or indirect transfer
of complete or partial, legal, beneficial, economic or other interest or
obligation.

 

Transferee: any Person to whom a Transfer is made.

 

7

 

 

SIGNATURE PAGE

 

Each of the Guarantors makes this Guaranty in favor of the Bank, and each agrees
to be bound jointly and severally by the terms and conditions of this Guaranty,
both the general terms and conditions set forth above and the specific terms and
conditions set forth below.

 



a) Debtor(s) [print full name(s)]:         H LICENSING, LLC                    
b) Type of Guaranty:       x Unlimited       ¨ Limited as to the aggregate
principal sum of $, plus a prorated amount of the Nonprincipal Obligations.



   

c)      OPPORTUNITY TO CONSULT WITH COUNSEL. Each Guarantor acknowledges having
had the opportunity to consult with legal counsel prior to executing this
Guaranty.

 

d)      JURY TRIAL WAIVER. Both the Bank and the Guarantors waive and give up
the right to a jury trial with respect to any dispute, action or proceeding
relating to this Guaranty or any of the Obligations or Liabilities; any legal
action or proceeding relating to this Guaranty or any of the Obligations or
Liabilities shall take place without a jury.

 

Date: December 22, 2014

 



SIGNATURE PAGE TO

GUARANTY

(IM BRANDS)



 

 

 

 

SIGNATURE(S) AND IDENTIFICATION:

 



  IM BRANDS, LLC       By:   XCEL BRANDS, INC., its Manager       By:   /s/
James Haran

 

  Print Name: James Haran



  Title:   CFO  







 

Guarantors’ address and fax number for purposes of notice:

 

Address:
475 Tenth Avenue
New York, New York 10018

 

Fax:           Email:    

 

SIGNATURE PAGE TO

GUARANTY

(IM BRANDS)

 



 

